Exhibit 10.1

JOINDER AND SEVENTH LOAN MODIFICATION AGREEMENT

This Joinder and Seventh Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into and effective as of April 30, 2014 (the “Seventh
Loan Modification Effective Date”), by and between (i) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 380 Interlocken Crescent, Suite 600, Broomfield, Colorado 80021 (“Bank”),
(ii) ATRICURE, INC., a Delaware corporation with its chief executive office
located at 6217 Centre Park Drive, West Chester, Ohio 45069 (“Atricure”),
(iii) ATRICURE, LLC, a Delaware limited liability company (“Atricure LLC”, and
together with Atricure, individually and collectively, jointly and severally,
the “Borrower”) and (iv) ENDOSCOPIC TECHNOLOGIES, LLC, a Delaware limited
liability company (the “New Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 13, 2010,
evidenced by, among other documents, a certain Amended and Restated Loan and
Security Agreement dated as of September 13, 2010, between Borrower and Bank, as
further amended by a certain First Loan Modification Agreement entered into and
effective as of March 15, 2011, as further amended by a certain Second Loan
Modification Agreement, entered into and effective as of February 2, 2012, as
further amended by a certain Third Loan Modification Agreement, dated as of
May 31, 2012, as further amended by a certain Fourth Loan Modification
Agreement, dated as of September 26, 2012, as further amended by a certain
Joinder and Fifth Loan Modification Agreement, dated as of January 30, 2013 and
as further amended by a certain Sixth Loan Modification Agreement, dated as of
March 29, 2013(as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described (i) in the Loan Agreement; (ii) in a certain Amended and
Restated Joint Intellectual Property Security Agreement dated as of the Seventh
Loan Modification Effective Date (the “IP Agreement”); and (iii) a certain
Unconditional Guaranty dated as of September 26, 2012, a certain Guarantor
Security Agreement, dated as of September 26, 2012 and the Dutch Security
Documents, in each case executed by Atricure Europe, B.V., a company organized
under the laws of The Netherlands and a wholly owned Subsidiary of Borrower (the
documents described in the foregoing clauses (i) through (iv), together with any
other collateral security granted to Bank, are collectively referred to as the
“Security Documents”).

Hereinafter, the Security Documents, together all other documents evidencing or
securing the Obligations shall be referred to as the “Existing Loan Documents”.

3. JOINDER AND ASSUMPTION. New Borrower is a wholly owned Subsidiary of
Atricure. New Borrower hereby joins the Loan Agreement and each of the other
appropriate Existing Loan Documents, and agrees to comply with and be bound by
all of the terms, conditions and covenants of the Loan Agreement and each of the
other appropriate Existing Loan Documents, as if New Borrower were originally
named a “Borrower”, “Grantor” and/or a “Debtor” therein. Without limiting the
generality of the preceding sentence, New Borrower hereby assumes and agrees to
pay and perform when due all present and future indebtedness, liabilities and
obligations of Borrower under the Loan Agreement, including, without limitation,
the Obligations. From and after the date hereof, all references in the Existing
Loan Documents to “Borrower” and/or “Debtor” shall be deemed to refer to and
include New Borrower. Further, all present and future Obligations of Borrower
shall be deemed to refer to all present and future Obligations of New Borrower.
New Borrower acknowledges that the Obligations are due and owing to Bank from
Borrower including, without limitation, New Borrower, without any defense,
offset or counterclaim of any kind or nature whatsoever as of the date hereof.

4. GRANT OF SECURITY INTEREST. To secure the payment and performance of all of
the Obligations, New Borrower hereby grants to Bank a continuing lien upon and
security interest in all of New Borrower’s now existing or hereafter arising
rights and interest in the Collateral, whether now owned or existing or
hereafter created, acquired, or arising, and wherever located, including,
without limitation, all of New Borrower’s assets listed on Exhibit A attached
hereto and all of New Borrower’s books and records relating to the foregoing and
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories,



--------------------------------------------------------------------------------

accessions and improvements to and replacements, products, proceeds and
insurance proceeds of any or all of the foregoing. New Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Bank’s Lien under the Loan Agreement). If New Borrower shall acquire a
commercial tort claim, such New Borrower shall promptly notify Bank in a writing
signed by such New Borrower of the general details thereof and grant to Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank. New Borrower further covenants and agrees that
by its execution hereof it shall provide all such information, complete all such
forms, and take all such actions, and enter into all such agreements, in form
and substance reasonably satisfactory to Bank that are reasonably deemed
necessary by Bank in order to grant and continue a valid, first perfected
security interest to Bank in the Collateral. New Borrower hereby authorizes Bank
to file financing statements, without notice to any Borrower, with all
appropriate jurisdictions in order to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either any Borrower or any other Person, may be deemed to violate the rights of
Bank under the Code. Such financing statements may indicate the Collateral as
“all assets of the Debtor” or words of similar effect, or as being of an equal
or lesser scope, or with greater detail, all in Bank’s discretion.

5. SUBROGATION AND SIMILAR RIGHTS. Borrower (in each case including, without
limitation, New Borrower) waives any suretyship defenses available to it under
the Code or any other applicable law. Borrower waives any right to require Bank
to: (i) proceed against any other Borrower or any other Person; (ii) proceed
against or exhaust any security; or (iii) pursue any other remedy. Bank may
exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability. Notwithstanding any other
provision of this Loan Modification Agreement, the Loan Agreement, or any other
Loan Documents, Borrower irrevocably subordinates to the prior payment in full
of the Obligations and the termination of the Bank’s commitment to make Credit
Extensions to Borrower and agrees not to assert or enforce prior to the payment
in full of the Obligations and the termination of the Bank’s commitment to make
Credit Extensions to Borrower, all rights that it may have at law or in equity
(including, without limitation, any law subrogating such Borrower to the rights
of Bank under the Loan Agreement), to seek contribution, indemnification or any
other form of reimbursement from any other Borrower or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by a Borrower with respect to the Obligations in connection with
the Loan Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by any Borrower with respect to the Obligations in connection with
the Loan Agreement or otherwise. If any payment is made to any Borrower in
contravention of this section, such Borrower shall hold such payment in trust
for Bank and such payment shall be promptly delivered to Bank for application to
the Obligations, whether matured or unmatured. Any Borrower may, acting singly,
request Credit Extensions under the Loan Agreement. Each Borrower hereby
appoints each other Borrower as agent for the other for all purposes under the
Loan Agreement, including with respect to requesting Credit Extensions
thereunder. Each Borrower shall be jointly and severally obligated to repay all
Credit Extensions made under the Loan Agreement or any other Loan Documents,
regardless of which Borrower actually received said Credit Extension, as if each
Borrower directly received all Credit Extensions.

6. REPRESENTATIONS AND WARRANTIES. Except as described in the revised Perfection
Certificate delivered in connection herewith, Borrower hereby represents and
warrants to Bank that all representations and warranties in the Loan Documents
made on the part of any Borrower are true and correct on the date hereof with
respect to New Borrower, with the same force and effect as if New Borrower were
originally named as “Borrower” in the Loan Documents. In addition, Borrower and
New Borrower hereby represent and warrant to Bank that this Loan Modification
Agreement has been duly executed and delivered by Borrower and New Borrower, and
constitutes their legal, valid and binding obligation, enforceable against each
in accordance with its terms, except as may be limited by applicable bankruptcy
or insolvency laws or laws affecting the rights of creditors generally or by
principals of equity. Hereafter, each reference to “Borrower” and/or “Debtor”)
in any Loan Document shall be deemed to reference both Borrower and New
Borrower.

7. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

2



--------------------------------------------------------------------------------

  1 The Loan Agreement shall be amended by deleting Sections 2.1.5, 2.1.6 and
2.1.7 thereof, each in its entirety.

 

  2 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.3(a)(ii) thereof, in its entirety:

“(ii) Term Loan 2012. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loan 2012 shall accrue interest at a per annum rate
equal to four and three quarters percent (4.75%), which interest shall be
payable monthly in accordance with Section 2.1.7(c).”

 

  3 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(a) thereof:

“(a) EXIM Loan Agreement Commitment Fee. A fully earned, nonrefundable EXIM Loan
Agreement commitment fee of Sixteen Thousand Three Hundred Fifty Dollars
($16,350), payable on the Effective Date;”

and inserting in lieu thereof the following:

“(a) [Intentionally omitted;]”

 

  4 The Loan Agreement shall be amended by deleting the following text appearing
as Section 2.4(d) and Section 2.4(e) thereof:

“(d) Termination Fee. Subject to the terms of Section 2.1.7(e) with respect to
the Term Loan 2012 and Section 12.1 with respect to the Revolving Line, a
termination fee;

(e) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to three-eighths of one percent (0.375%) per annum of the average
unused portion of the Revolving Line. The unused portion of the Revolving Line,
for purposes of this calculation, shall equal the difference between (x) the
Revolving Line amount (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balance of the Revolving Line
outstanding. Borrower shall not be entitled to any credit, rebate or repayment
of any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of the Agreement or the suspension
or termination of Bank’s obligation to make loans and advances hereunder;”

and inserting in lieu thereof the following:

“(d) Termination Fee. Subject to the terms of Section 12.1 with respect to the
Revolving Line, a termination fee;

(e) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable monthly, in arrears, on a calendar year basis, in an
amount equal to one-quarter of one percent (0.25%) per annum of the average
unused portion of the Revolving Line. The unused portion of the Revolving Line,
for purposes of this calculation, shall equal the difference between (x) the
Revolving Line amount (as it may be reduced from time to time) and (y) the
average for the period of the daily closing balance of the Revolving Line
outstanding. Borrower shall not be entitled to any credit, rebate or repayment
of any Unused Revolving Line Facility Fee previously earned by Bank pursuant to
this Section notwithstanding any termination of the Agreement or the suspension
or termination of Bank’s obligation to make loans and advances hereunder;”

 

3



--------------------------------------------------------------------------------

  5 The Loan Agreement shall be amended by deleting the following text appearing
in Section 4.2 thereof:

“Notwithstanding the foregoing, it is expressly acknowledged and agreed that the
security interest created in this Agreement only with respect to Export-Related
Accounts Receivable, Export-Related Inventory and Export-Related General
Intangibles (as such terms are defined in the EXIM Loan Agreement) is subject to
and subordinate to the security interest granted to Bank in the EXIM Loan
Agreement with respect to such Export-Related Accounts Receivable,
Export-Related Inventory and Export-Related General Intangibles.”

 

  6 The Loan Agreement shall be amended by deleting the following text appearing
as Sections 6.2 (a), (b), (c), (d) and (e) thereof:

“(a) a Transaction Report (and any schedules related thereto) (y) weekly and at
the time of each request for an Advance if a Streamline Period is not in effect
or an Event of Default has occurred and is continuing and (z) within fifteen
(15) days after the end of each month if a Streamline Period is in effect and no
Event of Default has occurred and is continuing;

(b) within fifteen (15) days after the end of each month, (A) monthly accounts
receivable agings (including, without limitation, accounts receivable agings for
accounts receivable used in determining EXIM Loans), aged by invoice date,
(B) monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, (C) monthly reconciliations of accounts receivable
agings (aged by invoice date), transaction reports and general ledger, and
(D) monthly perpetual inventory reports for Inventory valued on a first-in,
first-out basis at the lower of cost or market (in accordance with GAAP) or such
other inventory reports as are requested by Bank in its good faith business
judgment;

(c) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s and each of its Subsidiary’s operations
for such month certified by a Responsible Officer and in a form acceptable to
Bank (the “Monthly Financial Statements”);

(d) within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying that as of the end of such month Borrower
was in full compliance with all of the terms and conditions of this Agreement
(subject to any existing Defaults or Events of Default, which Borrower shall
describe in the Compliance Certificate), and setting forth calculations showing
compliance with the financial covenants set forth in this Agreement and such
other information as Bank shall reasonably request, including, without
limitation, a statement that at the end of such month there were no held checks;

(e) within fifteen (15) days after the end of each fiscal quarter of the
Borrower, (i) copies of actual invoices of at least ten percent (10%) of the
quarter-end accounts receivable aging balance; and (ii) copies of at least ten
percent (10%) of the previous quarter’s export orders (if any);”

 

4



--------------------------------------------------------------------------------

and inserting in lieu thereof the following:

“(a) a Transaction Report (and any schedules related thereto) (x) weekly and at
the time of each request for an Advance if a Streamline Period is not in effect
or an Event of Default has occurred and is continuing; (y) within fifteen
(15) days after the end of each month if a Streamline Period is in effect and no
Event of Default has occurred and is continuing; and (z) quarterly, within
thirty (30) days after the end of each quarter if there were no outstanding
Advances under the Revolving Line at any time during such quarter;

(b) within fifteen (15) days after the end of each month (within thirty
(30) days after the end of each quarter if there were no outstanding Advances
under the Revolving Line at any time during such quarter), (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any,
(C) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports and general ledger, and (D) monthly perpetual
inventory reports for Inventory valued on a first-in, first-out basis at the
lower of cost or market (in accordance with GAAP) or such other inventory
reports as are requested by Bank in its good faith business judgment;

(c) as soon as available, but no later than thirty (30) days after the last day
of each month (or within thirty (30) days after the end of each quarter if there
were no outstanding Advances under the Revolving Line at any time during such
quarter), a company prepared consolidated and consolidating balance sheet and
income statement covering Borrower’s and each of its Subsidiary’s operations for
such time period certified by a Responsible Officer and in a form acceptable to
Bank (the “Borrower Financial Statements”);

(d) within thirty (30) days after the last day of each month (or within thirty
(30) days after the end of each quarter if there were no outstanding Advances
under the Revolving Line at any time during such quarter) and together with the
Borrower Financial Statements, a duly completed Compliance Certificate signed by
a Responsible Officer, certifying that as of the end of such month or quarter,
as applicable, Borrower was in full compliance with all of the terms and
conditions of this Agreement (subject to any existing Defaults or Events of
Default, which Borrower shall describe in the Compliance Certificate), and
setting forth calculations showing compliance with the financial covenants set
forth in this Agreement and such other information as Bank shall reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

(e) [Intentionally omitted];”

 

  7 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(a) thereof:

“(a) Minimum Liquidity Ratio. A Liquidity Ratio of at least 2.00 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, however, that the foregoing Liquidity Ratio
covenant will no longer be tested for any period commencing on the date that
Borrower provides Bank evidence satisfactory to Bank, in its reasonable
discretion, that Borrower has achieved a Fixed Charge Coverage Ratio, measured
on a trailing twelve month basis, as of the last day of each of the immediately
preceding four consecutive fiscal quarters of greater than 1.50:1.00 (the “FCCR
Triggering Event”).”

and inserting in lieu thereof the following:

“(a) Minimum Liquidity Ratio. A Liquidity Ratio of at least 2.00 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, that for any quarterly period in which there
are no outstanding Advances under the Revolving Line at any time during such
quarter, the Liquidity Ratio financial covenant hereunder shall only be tested
as of the last day of such quarter;

 

5



--------------------------------------------------------------------------------

provided, further, that the foregoing Liquidity Ratio covenant will no longer be
tested for any period commencing on the date that Borrower provides Bank
evidence satisfactory to Bank, in its reasonable discretion, that Borrower has
achieved a Fixed Charge Coverage Ratio, measured on a trailing twelve month
basis, as of the last day of each of the immediately preceding four consecutive
fiscal quarters of greater than 1.50:1.00 (the “FCCR Triggering Event”).”

 

  8 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(b) thereof:

“(b) Maximum Capital Expenditures. Not contract for, purchase or make any
expenditure or commitments for Capital Expenditures in an aggregate amount in
excess of Four Million Dollars ($4,000,000) for Borrower’s fiscal year ending
December 31, 2012, and an amount for each of Borrower’s fiscal years ending
thereafter as Borrower and Bank shall agree; provided that if Borrower and Bank
fail to agree on the amount with respect to any such year, such amount shall be
deemed to be Four Million Dollars ($4,000,000) for such year; provided, further,
that for each fiscal year, any Capital Expenditure amount not used by the last
day of the respective fiscal year shall be added to the permitted Capital
Expenditure amount for the next succeeding fiscal year.”

and inserting in lieu thereof the following:

“(b) [Intentionally omitted.]”

 

  9 The Loan Agreement shall be amended by deleting the following text appearing
as Section 6.9(d) thereof:

“(d) Minimum EBITDA. For any monthly period commencing March 1, 2013 through and
including December 31, 2013 in which Borrower fails to maintain unrestricted
cash and Cash Equivalents at Bank in an amount equal to or greater than Twenty
Million Dollars ($20,000,000) for each day in such monthly period, Borrower
shall achieve, measured as of the end of each month, for the trailing six-month
period ending as of the end of such month, EBITDA no worse than negative Four
Million Dollars ($4,000,000). Financial covenant levels for the fiscal year
commencing January 1, 2014 shall be mutually determined by Borrower and Bank
based on the Borrower’s annual forecast for such fiscal year.”

and inserting in lieu thereof the following:

“(d) Minimum EBITDA. For any monthly period commencing March 1, 2014 through and
including December 31, 2014 in which Borrower fails to maintain unrestricted
cash and Cash Equivalents at Bank in an amount equal to or greater than Twenty
Million Dollars ($20,000,000) for each day in such monthly period, Borrower
shall achieve, measured as of the end of each month, for the trailing six-month
period ending as of the end of such month, EBITDA no worse than negative Seven
Million Dollars ($7,000,000). Financial covenant levels for the fiscal year
commencing January 1, 2015 shall be mutually determined by Borrower and Bank
based on the Borrower’s annual forecast for such fiscal year.”

 

  10 The Loan Agreement shall be amended by deleting the following text
appearing as Section 8.1 thereof:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3)

 

6



--------------------------------------------------------------------------------

Business Day cure period shall not apply to payments due on the Revolving Line
Maturity Date and/or the Term Loan 2011 Maturity Date, as applicable). During
the cure period, the failure to make or pay any payment specified under clause
(a) or (b) hereunder is not an Event of Default (but no Credit Extension will be
made during the cure period);”

and inserting in lieu thereof the following:

“8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day cure period shall not apply to payments
due on the Revolving Line Maturity Date). During the cure period, the failure to
make or pay any payment specified under clause (a) or (b) hereunder is not an
Event of Default (but no Credit Extension will be made during the cure period);”

 

  11 The Loan Agreement shall be amended by deleting the following text
appearing as Section 8.10 thereof:

“8.10 Exim Default. After the effective date of the EXIM Loan Agreement, the
occurrence of an Event of Default under the EXIM Agreement.”

and inserting in lieu thereof the following:

“8.10 [Intentionally Omitted.]”

 

  12 The Loan Agreement shall be amended by deleting the following text
appearing in Section 10 thereof:

 

“If to Borrower    AtriCure, Inc.    6217 Centre Park Drive    West Chester,
Ohio 45069    Attn: Julie A. Piton    Fax: (513) 644-1315    Email:
jpiton@atricure.com If to Bank:    Silicon Valley Bank    380 Interlocken
Crescent, Suite 600    Broomfield, Colorado 80021    Attn: Adam Glick    Fax:
(303) 469-9088    Email: aglick@svb.com “and inserting in lieu thereof the
following: “If to Borrower    AtriCure, Inc.    6217 Centre Park Drive    West
Chester, Ohio 45069    Attn: M. Andrew Wade    Fax: (513) 644-1315    Email:
awade@atricure.com If to Bank:    Silicon Valley Bank    380 Interlocken
Crescent, Suite 600    Broomfield, Colorado 80021    Attn: Tom Hertzberg   

Fax: (303) 469-9088

Email: thertzberg@svb.com”

 

7



--------------------------------------------------------------------------------

  13 The Loan Agreement shall be amended by deleting the following text
appearing as Section 12.1 thereof:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(c). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until terminated in accordance with
this Section 12.1. If such termination is at Borrower’s election or at Bank’s
election due to the occurrence and continuance of an Event of Default or if any
of the Obligations become due and payable as a result of an Event of Default
(including without limitation becoming due and payable as a result of an
Insolvency Proceeding), Borrower shall pay to Bank, in addition to the payment
of any other expenses or fees then-owing, a termination fee in an amount equal
to (i) two percent (2.00%) of the Revolving Line (i.e. Two Hundred Thousand
Dollars ($200,000)) if termination occurs after First Loan Modification
Effective Date but on or before the first anniversary of the First Loan
Modification Effective Date; and (ii) one percent (1.00%) of the Revolving Line
(i.e. One Hundred Thousand Dollars ($100,000) if termination occurs after the
first anniversary of the First Loan Modification Effective Date but on or before
the second anniversary of the First Loan Modification Effective Date; provided
that no termination fee shall be charged if the credit facility hereunder is
replaced with a new facility from another division of the Bank. Upon payment in
full of the Obligations which are then due and payable and at such time as
Bank’s obligation to make Credit Extensions has terminated, Bank shall release
its liens and security interests in the Collateral and all rights therein shall
revert to Borrower.”

and inserting in lieu thereof the following:

“12.1 Termination Prior to Maturity Date. This Agreement may be terminated prior
to the Revolving Line Maturity Date by Borrower, effective three (3) Business
Days after written notice of termination is given to Bank or if Bank’s
obligation to fund Credit Extensions terminates pursuant to the terms of
Section 2.1.1(c). Notwithstanding any such termination, Bank’s lien and security
interest in the Collateral shall continue until terminated in accordance with
this Section 12.1. If such termination is at Borrower’s election or at Bank’s
election due to the occurrence and continuance of an Event of Default or if any
of the Obligations become due and payable as a result of an Event of Default
(including without limitation becoming due and payable as a result of an
Insolvency Proceeding), Borrower shall pay to Bank, in addition to the payment
of any other expenses or fees then-owing, a termination fee in an amount equal
to one percent (1.00%) of the Revolving Line (i.e. One Hundred Fifty Thousand
Dollars ($150,000)); provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of the Bank. Upon payment in full of the Obligations which are then due and
payable and at such time as Bank’s obligation to make Credit Extensions has
terminated, Bank shall release its liens and security interests in the
Collateral and all rights therein shall revert to Borrower.”

 

  14 The Loan Agreement shall be amended by deleting the following text
appearing as Section 12.18 thereof:

“12.18 Borrower Agreement; Cross-Collateralization; Cross-Default; Conflicts.
Both this Agreement and the Borrower Agreement shall continue in full force and
effect, and all rights and remedies under this Agreement and the Borrower
Agreement are cumulative. The term “Obligations” as used in this Agreement and
in the Borrower

 

8



--------------------------------------------------------------------------------

Agreement shall include without limitation the obligation to pay when due all
loans made pursuant to the Borrower Agreement (the “Exim Loans”) and all
interest thereon and the obligation to pay when due all Advances made pursuant
to the terms of this Agreement and all interest thereon. Without limiting the
generality of the foregoing, the security interest granted herein covering all
“Collateral” as defined in this Agreement and as defined in the Borrower
Agreement shall secure all Exim Loans and all Advances and all interest thereon,
and all other Obligations. Any Event of Default under this Agreement shall also
constitute a default under the Borrower Agreement, and any default under the
Borrower Agreement shall also constitute an Event of Default under this
Agreement. In the event Bank assigns its rights under this Agreement and/or
under any note evidencing Exim Loans and/or its rights under the Borrower
Agreement and/or under any note evidencing Advances, to any third party,
including, without limitation, the Exim Bank, whether before or after the
occurrence of any Event of Default, Bank shall have the right (but not any
obligation), in its sole discretion, to allocate and apportion Collateral to the
Borrower Agreement and/or note assigned and to specify the priorities of the
respective security interests in such Collateral between itself and the
assignee, all without notice to or consent of the Borrower.”

and inserting in lieu thereof the following:

“12.18 Borrower Liability. Any Borrower may, acting singly, request Advances
hereunder. Each Borrower hereby appoints the other as agent for the other for
all purposes hereunder, including with respect to requesting Advances hereunder.
Each Borrower hereunder shall be jointly and severally obligated to repay all
Advances made hereunder, regardless of which Borrower actually receives said
Advance, as if each Borrower hereunder directly received all Advances. Each
Borrower waives (a) any suretyship defenses available to it under the Code or
any other applicable law, including, without limitation, the benefit of
California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Bank to: (i) proceed against any Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other
remedy. Bank may exercise or not exercise any right or remedy it has against any
Borrower or any security it holds (including the right to foreclose by judicial
or non-judicial sale) without affecting any Borrower’s
liability. Notwithstanding any other provision of this Agreement or other
related document, each Borrower irrevocably subordinates to the prior payment in
full of the Obligations and the termination of the Bank’s commitment to make
Credit Extensions to Borrower and agrees not to assert or enforce prior to
payment in full of the Obligations and the termination of the Bank’s commitment
to make Credit Extensions to Borrower all rights that it may have at law or in
equity (including, without limitation, any law subrogating Borrower to the
rights of Bank under this Agreement) to seek contribution, indemnification or
any other form of reimbursement from any other Borrower, or any other Person now
or hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.”

 

9



--------------------------------------------------------------------------------

  15 The Loan Agreement shall be amended by deleting the following definitions
from Section 13.1 thereof:

“Borrower Agreement” is defined in Section 2.7 of the EXIM Loan Agreement.

“EXIM Bank” is the Export-Import Bank of the United States.

“EXIM Guaranty” is that certain EXIM Bank Working Capital Guaranty Program
Master Guaranty Agreement, by and between Bank and EXIM Bank, dated as of
November 1, 2005.

“EXIM Loan Agreement” is that certain Export-Import Bank Loan and Security
Agreement, by and between Borrower and Bank, dated as of the date hereof.

“EXIM Loan Documents is the EXIM Loan Agreement, together with related documents
executed in conjunction therewith.

“EXIM Loans” is defined in Section 12.18.

“First Tier Rate” is defined in Section 2.3(a).

“Make Whole Event Date” shall mean (a) in the case of a voluntary Term Loan 2012
prepayment, the date of such prepayment, and (b) in the case of all or a portion
of the Term Loan 2012 becoming due and payable according to the terms hereof
because of the occurrence and continuance of an Event of Default, the date such
amount of the Term Loan 2012 has become due and payable according to the terms
hereof.

“Make Whole Premium” is an amount equal to 3% of the Term Loan 2012 Amount if
the Make Whole Event Date occurs on or before the first anniversary of the
Second Loan Modification Effective Date; 2% of the Term Loan 2012 Amount if the
Make Whole Event Date occurs after the first anniversary of the Second Loan
Modification Effective Date but on or before the second anniversary of the
Second Loan Modification Effective Date; and 1% of Term Loan 2012 Amount if the
Make Whole Event Date occurs after the second anniversary of the Second Loan
Modification Effective Date but before the Term Loan 2012 Maturity Date.

“Regular Rate” is defined in Section 2.3(a).

“Second Tier Rate” is defined in Section 2.3(a).

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.5
hereof.

“Term Loan Amount” is an aggregate amount equal to Six Million Five Hundred
Thousand Dollars ($6,500,000) outstanding at any time.

“Term Loan Maturity Date” is defined in Section 2.1.5(a).

“Term Loan Payment” is defined in Section 2.1.5(a).

“Term Loan 2011” is a loan made by Bank pursuant to the terms of Section 2.1.6
hereof.

“Term Loan 2011 Amount” is an aggregate amount equal to Seven Million Five
Hundred Thousand Dollars ($7,500,000) outstanding at any time.

“Term Loan 2011 Maturity Date” is March 15, 2016.

“Term Loan 2011 Payment” is defined in Section 2.1.6(c).

“Term Loan 2012” is a loan made by Bank pursuant to the terms of Section 2.1.7
hereof.

“Term Loan 2012 Amount” is an aggregate amount equal to Ten Million Dollars
($10,000,000) outstanding at any time.

“Term Loan 2012 Maturity Date” is February 1, 2017.

“Term Loan 2012 Payment” is defined in Section 2.1.7(c).

 

10



--------------------------------------------------------------------------------

  16 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus without duplication (b) the
outstanding principal balance of any Advances. The aggregate amount of all
Advances under this Agreement outstanding at any time together with all Credit
Extensions made pursuant to the EXIM Loan Agreement outstanding at any time
shall not exceed Ten Million Dollars ($10,000,000).

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of forty percent (40%) of the value of Borrower’s Eligible Inventory
(valued at the lower of cost or wholesale fair market value) or Two Million
Dollars ($2,000,000), as determined by Bank from Borrower’s most recent
Borrowing Base Certificate; provided, however, that Bank may decrease the
foregoing amount and/or percentages in its good faith business judgment based on
events, conditions, contingencies, or risks which, as determined by Bank, may
adversely affect the Collateral.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Credit Extension” is any Advance, Letter of Credit, EXIM Loan, Term Loan 2012,
foreign exchange contract, amount utilized for cash management services with the
Bank, or any other extension of credit by Bank for Borrower’s benefit.

“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of May 1, 2009, as amended from time
to time.

“Liquidity Ratio” is the ratio of (a) Borrower’s unrestricted cash and
unrestricted Cash Equivalents, each only to the extent held at Bank and Bank’s
Affiliates plus Borrower’s Eligible Accounts plus, without duplication,
Borrower’s Eligible EXIM Accounts (as defined in the EXIM Loan Agreement),
divided by (b) all Indebtedness of Borrower owed to Bank (exclusive of (i) the
undrawn portion of the Revolving Line and (ii) any Quarter-end Advances),
including, without limitation or duplication, the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit) (for
purposes of clarity, the parties acknowledge that Borrower’s cash or Cash
Equivalents shall not be considered to be restricted by reason of the fact that
they are subject to Bank’s Lien).

“Loan Documents” are, collectively, this Agreement, the EXIM Loan Agreement, the
Borrower Agreement, the Perfection Certificate, the IP Agreement, any Bank
Services Agreement, any Subordination Agreement, any Guaranty, any Guarantor
Security Agreement, the Dutch Security Documents, any note, or notes or other
guaranties executed by Borrower, and any other present or future agreement
between Borrower and/or for the benefit of Bank in connection with this
Agreement and/or Bank Services, all as amended, restated, or otherwise modified.

 

11



--------------------------------------------------------------------------------

“Revolving Line” is an Advance or Advances in an amount not to exceed Ten
Million Dollars ($10,000,000).

“Revolving Line Maturity Date” is April 30, 2014.

“Streamline Requirements” are, as of any date, all of the following: (i) no
Default or Event of Default exists; and (ii) Borrower has an aggregate of
unrestricted cash and Cash Equivalents held at Bank and Bank’s Affiliates of
greater than the sum of (a) the outstanding principal amount of any Advances
(excluding any outstanding Quarter-end Advances) plus (b) the face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit), plus (c) the amount outstanding under the Term Loan 2012.

and inserting in lieu thereof the following:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus without duplication (b) the
outstanding principal balance of any Advances.

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts plus (b) the
lesser of eighty-five percent (85%) of Eligible Foreign Accounts or Three
Million Five Hundred Thousand Dollars ($3,500,000) plus (c) the lesser of fifty
percent (50%) of the value of Borrower’s Eligible Inventory (valued at the lower
of cost or wholesale fair market value) or Four Million Dollars ($4,000,000), as
determined by Bank from Borrower’s most recent Borrowing Base Certificate;
provided, however, that Bank may decrease the foregoing amount and/or
percentages in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank, may adversely affect the
Collateral.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than two (2) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having a minimum credit rating of A-1 by Standard & Poor’s Ratings
Group or P-1 by Moody’s Investors Service, Inc., (c) Bank’s certificates of
deposit issued maturing no more than two (2) years from the date of acquisition;
(d) corporate bonds and medium term notes maturing within two (2) years from the
date of acquisition and having a minimum credit quality of A by Standard &
Poor’s Ratings Group or A2 by Moody’s Investors Service, Inc.; and (e) money
market funds registered according to SEC Rule 2a-7.

“Credit Extension” is any Advance, Letter of Credit, foreign exchange contract,
amount utilized for cash management services with the Bank, or any other
extension of credit by Bank for Borrower’s benefit.

“IP Agreement” is that certain Amended and Restated Joint Intellectual Property
Security Agreement executed and delivered by Borrower to Bank dated as of the
Seventh Loan Modification Effective Date, as amended from time to time, together
with any other agreement executed by any Person from time to time pursuant to
which such Person pledges such Person’s ownership rights in such Persons
Intellectual Property as security for the Obligations.

“Liquidity Ratio” is the ratio of (a) Borrower’s unrestricted cash and
unrestricted Cash Equivalents, each only to the extent held at Bank and Bank’s
Affiliates plus Borrower’s Eligible Accounts plus, without duplication,
Borrower’s Eligible Foreign Accounts, divided by (b) all Indebtedness of
Borrower owed to Bank (exclusive of (i) the undrawn

 

12



--------------------------------------------------------------------------------

portion of the Revolving Line and (ii) any Quarter-end Advances), including,
without limitation or duplication, the face amount of any outstanding Letters of
Credit (including drawn but unreimbursed Letters of Credit) (for purposes of
clarity, the parties acknowledge that Borrower’s cash or Cash Equivalents shall
not be considered to be restricted by reason of the fact that they are subject
to Bank’s Lien).

“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any IP Agreement, any Bank Services Agreement, any Subordination Agreement, any
Guaranty, any Guarantor Security Agreement, the Dutch Security Documents, any
note, or notes or other guaranties executed by Borrower, and any other present
or future agreement between Borrower and/or for the benefit of Bank in
connection with this Agreement and/or Bank Services, all as amended, restated,
or otherwise modified.

“Revolving Line” is an Advance or Advances in an amount not to exceed Fifteen
Million Dollars ($15,000,000).

“Revolving Line Maturity Date” is April 30, 2016.

“Streamline Requirements” are, as of any date, all of the following: (i) no
Default or Event of Default exists; and (ii) Borrower has an aggregate of
unrestricted cash and Cash Equivalents held at Bank and Bank’s Affiliates of
greater than the sum of (a) the outstanding principal amount of any Advances
(excluding any outstanding Quarter-end Advances) plus (b) the face amount of any
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit).

 

  17 The Loan Agreement shall be amended by deleting the following clause
(h) appearing in the definition of “Permitted Indebtedness” in Section 13.1
thereof:

“(h) Indebtedness under hedging obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes, and in an aggregate notational value at any time
outstanding not exceeding an amount equal to fifty percent (50%) of the then
outstanding principal balance of the Term Loan 2012;”

and inserting in lieu thereof the following:

“(h) [Intentionally omitted];”

 

  18 The Loan Agreement shall be amended by deleting the following text
appearing as clause (a) appearing in the definition of “Permitted Liens” in
Section 13.1 thereof:

“(a) Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents,
including Liens in favor of the Export-Import Bank of the United States arising
under the Borrower Agreement;”

and inserting in lieu thereof the following:

“(a) Liens existing on the Seventh Loan Modification Effective Date and shown on
the Perfection Certificate or arising under this Agreement and the other Loan
Documents;”

 

13



--------------------------------------------------------------------------------

  19 The Loan Agreement shall be amended by inserting the following new
definitions in Section 13.1 thereof, each in its applicable alphabetical order:

“Country Limitation Schedule” is that certain schedule of the Export-Import Bank
of the United States listed on
http://www.exim.gov/tools/countrylimitationschedule as amended from time to
time, or, if unavailable, such other guidance issued by the Export-Import Bank
of the United States with respect to countries prohibited from doing business
with the United States of America.

“Eligible Foreign Accounts” are of Borrower that are billed and/or payable
outside the United States for which for which support is available based on the
Export-Import Bank of the United States’ most recent Country Limitation
Schedule.

“Seventh Loan Modification Effective Date” is April 30, 2014.

 

  20 The Loan Agreement shall be amended by deleting Exhibit B attached thereto
and inserting Exhibit B attached hereto in lieu thereof:

8. CONDITIONS PRECEDENT. As a condition precedent to the effectiveness of this
Loan Modification Agreement and the Bank’s obligation to make further Advances
under the Revolving Line, the Bank shall have received the following documents
prior to or concurrently with this Loan Modification Agreement, each in form and
substance satisfactory to the Bank:

 

  A. this Loan Modification Agreement duly executed on behalf of each Borrower
(including, without limitation, New Borrower) and signed by way of
acknowledgement by Guarantor;

 

  B. Bank shall have received copies, certified by a duly authorized officer of
each Borrower (including, without limitation, New Borrower), to be true and
complete as of the date hereof, of each of (i) the governing documents of each
Borrower (including, without limitation, New Borrower) as in effect on the date
hereof, (ii) the resolutions of each Borrower (including, without limitation,
New Borrower) authorizing the execution and delivery of this Loan Modification
Agreement, the other documents executed in connection herewith and each
Borrower’s performance of all of the transactions contemplated hereby, and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized on behalf of each Borrower
(including, without limitation, New Borrower);

 

  C. a good standing certificate of each Borrower (including, without
limitation, New Borrower), certified by the Secretary of State of the state of
incorporation of each respective Borrower (including, without limitation, New
Borrower), together with a certificate of foreign qualification from the
Secretary of State (or comparable governmental entity) of each state in which
each Borrower (including, without limitation, New Borrower) is qualified to
transact business as a foreign entity, if any, in each case dated as of a date
no earlier than thirty (30) days prior to the date hereof;

 

  D. certified copies, dated as of a recent date, of financing statement and
other lien searches of each Borrower (including, without limitation, New
Borrower), as Bank may request and which shall be obtained by Bank, accompanied
by written evidence (including any UCC termination statements) that the Liens
revealed in any such searched either (i) will be terminated prior to or in
connection with the Loan Modification Agreement, or (ii) in the sole discretion
of Bank, will constitute Permitted Liens;

 

  E. a filed copy, which shall be filed by Bank, acknowledged by the appropriate
filing office in the State of Delaware, of a UCC Financing Statement, naming New
Borrower as “Debtor” and Bank as “Secured Party”;

 

14



--------------------------------------------------------------------------------

  F. a completed consolidated Perfection Certificate executed by Borrower,
together with the duly executed original signatures thereto and all required
attachments thereto;

 

  G. an Amended and Restated Joint Intellectual Property Security Agreement,
executed by Borrower, with completed exhibits thereto, together with
Intellectual Property search results acceptable to Bank, in its reasonable
discretion;

 

  H. evidence satisfactory to Bank that the insurance policies required for New
Borrower are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank; and

 

  I. such other documents as Bank may reasonably request.

9. BORROWING BASE RESTRICTIONS. Until the Collateral of New Borrower is subject
only to the first-priority Lien in favor of Bank and is not subject to any other
Lien (other than Permitted Liens), the Accounts of Account Debtor’s of New
Borrower will not be considered “Eligible Accounts” and none will be included in
any Borrowing Base Certificate submitted by Borrower.

10. FEES. Borrower shall pay to Bank a modification fee equal to Fifty Thousand
Dollars ($50,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned and non-refundable as of the date hereof. In addition,
Borrower shall pay to Bank an anniversary fee equal to Fifty Thousand Dollars
($50,000) on or before the date that is 365 days after the Seventh Loan
Modification Effective Date. Borrower shall also reimburse Bank for all
reasonable legal fees and expenses incurred in connection with this amendment to
the Existing Loan Documents.

11. AUTHORIZATION TO FILE. Borrower hereby authorizes Bank to file UCC financing
statements without notice to Borrower, with all appropriate jurisdictions, as
Bank deems appropriate, in order to further perfect or protect Bank’s interest
in the Collateral, including a notice that any disposition of the Collateral, by
either the Borrower or any other Person, shall be deemed to violate the rights
of the Bank under the Code.

12. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

13. RATIFICATION OF LOAN DOCUMENTS. Other than as expressly altered by this Loan
Modification Agreement and the updated IP Agreement, Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of the Loan Documents and all
security or other collateral granted to the Bank, and confirms that the
indebtedness secured thereby includes, without limitation, the Obligations.

14. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

15. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

16. RIGHT OF SET-OFF. In consideration of Bank’s agreement to enter into this
Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity

 

15



--------------------------------------------------------------------------------

under the control of Silicon Valley Bank (including a Bank subsidiary) or in
transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may set off
the same or any part thereof and apply the same to any liability or obligation
of Borrower even though unmatured and regardless of the adequacy of any other
collateral securing the loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE
OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH
DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED.

17. CONFIDENTIALITY. Without limiting Section 12.10 of the Loan Agreement (which
is and shall remain in full force and effect), Bank may use confidential
information for the development of databases, reporting purposes, and market
analysis, so long as such confidential information is aggregated and anonymized
prior to distribution unless otherwise expressly permitted by Borrower. The
provisions of the immediately preceding sentence shall survive the termination
of the Loan Agreement.

18. JURISDICTION/VENUE. California law governs the Loan Documents, including,
without limitation, this Loan Modification Agreement without regard to
principles of conflicts of law. Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California;
provided, however, that nothing in this Agreement shall be deemed to operate to
preclude Bank from bringing suit or taking other legal action in any other
jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Bank.
Borrower expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and Borrower hereby waives any
objection that it may have based upon lack of personal jurisdiction, improper
venue, or forum non conveniens and hereby consents to the granting of such legal
or equitable relief as is deemed appropriate by such court. Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to Borrower
at the address set forth in, or subsequently provided by Borrower in accordance
with, Section 10 of the Loan Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS LOAN MODIFICATION AGREEMENT, THE LOAN AGREEMENT, THE LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may

 

16



--------------------------------------------------------------------------------

enforce all discovery rules and orders applicable to judicial proceedings in the
same manner as a trial court judge. The parties agree that the selected or
appointed private judge shall have the power to decide all issues in the action
or proceeding, whether of fact or of law, and shall report a statement of
decision thereon pursuant to California Code of Civil Procedure § 644(a).
Nothing in this paragraph shall limit the right of any party at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

19. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

17



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the Seventh Loan Modification
Effective Date.

 

BORROWER:

 

ATRICURE, INC.

   

BANK:

 

SILICON VALLEY BANK

By:   /s/ M. Andrew Wade     By:  

/s/ Tom Hertzberg

Name:   M. Andrew Wade     Name:   Tom Hertzberg Title:   Chief Financial
Officer     Title:   Vice President II ATRICURE, LLC     By:   /s/ M. Andrew
Wade       Name:   M. Andrew Wade       Title:   Chief Financial Officer      
ENDOSCOPIC TECHNOLOGIES, LLC     By:   /s/ M. Andrew Wade       Name:   M.
Andrew Wade       Title:   Chief Financial Officer      

The undersigned,                      of ATRICURE EUROPE, B.V., a company
organized under the laws of The Netherlands and a wholly owned Subsidiary of
Borrower, ratifies, confirms and reaffirms, all and singular, the terms and
conditions of (i) a certain Unconditional Guaranty dated as of September 26,
2012 (the “Guaranty”) and (ii) a certain Guarantor Security Agreement, dated as
of September 26, 2012 (the “Guarantor Security Agreement”), and acknowledges,
confirms and agrees that the Guaranty and the Guarantor Security Agreement shall
remain in full force and effect and shall in no way be limited by the execution
of this Loan Modification Agreement, or any other documents, instruments and/or
agreements executed and/or delivered in connection herewith.

 

ATRICURE EUROPE, B.V. By   /s/ M. Andrew Wade Name:   M. Andrew Wade Title:  
Director

 

18



--------------------------------------------------------------------------------

EXHIBIT A

Collateral Description

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include more than
sixty-five percent (65%) of the presently existing and hereafter arising issued
and outstanding shares of capital stock owned by Borrower of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter.

 

 

19



--------------------------------------------------------------------------------

Exhibit B to Seventh Loan Modification Agreement

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:                     FROM:  

ATRICURE, INC.

ATRICURE, LLC

ENDOSCOPIC TECHNOLOGIES, LLC

  

The undersigned authorized officer of Atricure, Inc. (“Borrower”) certifies for
itself and each other Borrower that under the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (as amended, the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below;
(2) there are no Events of Default; (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Transaction Reports    Non-Streamline: Weekly; Streamline: monthly within 15
days; quarterly within 30 days if no outstanding Advances    Yes    No Monthly
payable & receivable items, check registers, general ledger, & reconciliations
   Monthly within 15 days or quarterly within 30 days if no outstanding Advances
   Yes    No Borrower financial statements with Compliance Certificate   
Monthly within 30 days or quarterly within 30 days if no outstanding Advances   
Yes    No Annual financial statement (CPA Audited)    FYE within 120 days   
Yes    No Annual budgets and projections    30 days after FYE    Yes    No

 

20



--------------------------------------------------------------------------------

Financial Covenants

   Required    Actual    Complies Maintain as indicated          Minimum
Liquidity Ratio (when required; monthly – quarterly if no outstanding Advances)
   2.00:1.00                :1.00    Yes    No Minimum Fixed Charge Coverage
Ratio (when required)    1.50:1.00                :1.00    Yes    No Minimum
EBITDA (no worse than) (when required)    ($7,000,000)    $                   
Yes    No

 

* See Loan Agreement

 

Performance Pricing/ Streamline Period

Streamline Requirement Met?    See Loan Agreement    Yes        No

             Yes, interest rate on Advances equal to the Prime Rate

             No, interest rate on Advances equal to the Prime Rate plus one and
one-quarter percent (1.25%)

Borrower is party to, or bound by, the following material Restricted Licenses
that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate:

 

    .

Borrower intends to register the following copyrights or mask works with the
United States Copyright Office that were not previously noted in a prior
Compliance Certificate:

 

    .

Borrower has (i) obtained the following Patents, registered Trademarks,
registered Copyrights, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, and (ii) applied for
the following Patents and the registration of the following Trademarks; in each
case, that were not previously noted in the Perfection Certificate or a prior
Compliance Certificate (to be reported on as part of the Compliance Certificate
due following the last month of each fiscal quarter):

 

    .

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

21



--------------------------------------------------------------------------------

ATRICURE, INC.

ATRICURE, LLC

ENDOSCOPIC TECHNOLOGIES, LLC

    BANK USE ONLY           Received by:                                 
                                         AUTHORIZED SIGNER        
Date:                                   
                                               By:               Name:          
  Verified:                                  
                                        Title:             AUTHORIZED SIGNER    
    Date:                                   
                                                       Compliance Status:  
Yes        No

 

 

22



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                     

 

I. Minimum Liquidity Ratio (Section 6.9(a))

Required: Maintain a minimum Liquidity Ratio of at least 2.00 to 1.00 at all
times, it being understood that Quarter-end Advances shall be excluded from the
foregoing calculation; provided, that for any quarterly period in which there
are no outstanding Advances under the Revolving Line at any time during such
quarter, the Liquidity Ratio financial covenant hereunder shall only be tested
as of the last day of such quarter; provided, further, that the foregoing
Liquidity Ratio covenant will no longer be tested for any period commencing on
the date that Borrower provides Bank evidence satisfactory to Bank, in its
reasonable discretion, that Borrower has achieved a Fixed Charge Coverage Ratio,
measured on a trailing twelve month basis, as of the last day of each of the
immediately preceding four consecutive fiscal quarters of greater than 1.50:1.00
(the “FCCR Triggering Event”).

Actual:

 

A.    Borrower’s unrestricted cash (and Cash Equivalents) held with Bank and its
Affiliates    $             B.    Borrower’s Eligible Accounts and Eligible
Foreign Accounts    $             C.    Line A plus line B    $             D.
   All outstanding liabilities and obligations of Borrower owed to Bank,
including, without limitation or duplication, the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit but
excluding the undrawn portion of the Revolving Line and excluding any
Quarter-End Advances) (for purposes of clarity, the parties acknowledge that
Borrower’s cash or Cash Equivalents shall not be considered to be restricted by
reason of the fact that they are subject to Bank’s Lien)    $             E.   
Liquidity Ratio (line C divided by line D)                :1.00

Is line E greater than or equal to 2.00:1.00?

 

             No, not in compliance                Yes, in compliance

 

23



--------------------------------------------------------------------------------

II. Minimum Fixed Charge Coverage Ratio (Section 6.9(c))

Required: Achieve, measured on a trailing twelve month basis, as of the last day
of each monthly period, a Fixed Charge Coverage Ratio of not less than
1.50:1.00; provided, however, that until the occurrence of the FCCR Triggering
Event described in Section 6.9(a) above, the Fixed Charge Coverage Ratio shall
be measured solely to determine whether the FCCR Triggering Event has occurred
and shall not be deemed a covenant; provided further, that upon the occurrence
of the FCCR Triggering Event, the Liquidity Ratio covenant contained in
Section 6.9(a) shall no longer be tested and achievement of the Fixed Charge
Coverage Ratio of not less than 1.50:1.00 (tested monthly, on a trailing twelve
month basis as of the last day of each monthly period), shall thereafter be
required.

Actual:

 

A.    EBITDA (as defined in the Loan Agreement)    $             B.    Cash
income taxes paid    $             C.    Unfinanced Capital Expenditures   
$             D.    Line A minus line B minus line C    $             E.   
Current portion of long term debt, other than DOJ Obligations to the extent
included in the calculation of the current portion of long term debt   
$             F.   

Interest Expense, other than Interest Expense on the DOJ Obligations, to the
extent included

in the calculation of Interest Expense

   $             G    Line E plus line F    $             H.    Fixed Charge
Coverage Ratio (line D divided by line G)                :1.00

Is line H greater than or equal to 1.50:1.00?

 

             No, not in compliance                 Yes, in compliance

 

24



--------------------------------------------------------------------------------

III. Minimum EBITDA (Section 6.9(d))

Required: For any monthly period commencing March 1, 2014 through and including
December 31, 2014 in which Borrower fails to maintain unrestricted cash and Cash
Equivalents at Bank in an amount equal to or greater than Twenty Million Dollars
($20,000,000) for each day in such monthly period, Borrower shall achieve,
measured as of the end of each month, for the trailing six-month period ending
as of the end of such month, EBITDA no worse than negative Seven Million Dollars
($7,000,000). Financial covenant levels for the fiscal year commencing
January 1, 2015 shall be mutually determined by Borrower and Bank based on the
Borrower’s annual forecast for such fiscal year.

Actual:

 

A.    EBITDA (as defined in the Loan Agreement)    $                    

If unrestricted cash and Cash Equivalents at Bank was less than Twenty Million
Dollars ($20,000,000) on any day during the calendar month, is line A no worse
than ($7,000,000)?

 

             No, not in compliance                 Yes, in compliance

 

25